ltXh-AL.^lJoJb5-
J)/kiM£££feu-

^A££^C£±i^




                  RICE!VBDJN^
                COURT OF CRIMINAL APPEALS
                                            1   fies/^c^JL,


                ^el^GOSta^Clark                 Lo^df^SLlTS&SL
                                    COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


  BILLY JOE STOFAN,
                                                                  No. 08-14-00166-CR
                                                  §
                    Appellant,
                                                                    Appeal from the
  v.
                                                  §
                                                               109th Judicial District Court
                                                  §
  THE STATE OF TEXAS,
                                                                of Crane County, Texas
                                                  §
                    Appellee.
                                                                       (TC# 1655)
                                                  §

                                           O   R D E R


        Appellant requests review of the appellate record (to include the clerk's record, reporter's

record, and any supplemental records) in Cause No. 08-14-00166-CR to prepare his petition for
review to be filed in the Court of Criminal Appeals. We therefore ORDER the Clerk of the

District Court of Crane County, Texas to forward a copy ofthe record to the prison senior
warden, Steven Sperry, Texas Department ofCriminal Justice, Charles T. Terrell Unit,J300 FM
655, Rosharon, Texas 77583 for use by the Appellant inpreparation ofhis petition for review
under the supervision of designated custodian of records. We further ORDER that the record be

returned to the Clerk of the District Court of Crane County, no later than August 31. 2015.

       IT IS SO ORDERED THIS 29TH DAY OF JULY, 2015.

                                               YVONNE T. RODRIGUEZ, Justice